Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

 	This Office Action supersedes the previous Office Action because examiner found additional issues in the claim and drawing.


Claim Objections
 	Claims 1, 3, 7, 9-13 are objected to because of the following informalities:  
 	(1) Claim 1 recites “the nozzle, and” should be changed to “the nozzle and”.  
 	(2) Claim 3 recites “laser beam, and a plane” should be changed to “laser beam and a plane”
 	Appropriate correction is required.

Drawings
 	The drawings are objected to because fig.3 does not show a top view from above in fig.2. (para.0012 of instant publication application discuss about the fig.3 is a top view as seen from above in fig2. Fig.2 shows a laser nozzle 22 where an optical axis 1a of the laser beam 1 is perpendicular to the machining point of the workpiece and the laser nozzle is positioned directly above the machining point. However, fig.3’s laser device or nozzle is not perpendicular to the workpiece with respect to a top view and fig.3’s laser nozzle or device is positioned laterally away from the machining point) Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
 	(1) “an angle formed by a line extending from the optical axis to the nozzle, and a line extending from the optical axis to the gap sensor is less than 90 degrees” (figs.2-3.  Fig.2 shows the optical axis 1a. Fig.3 show an angle form between the nozzle and the gap sensor. However, nothing in figs.2-3 show the angle formed by a line extending from the optical axis to the nozzle and a line extending from the optical axis to the gap sensor. As best understood, fig.2 shows the angle formed by an imaginary line extending from the machining point to the nozzle 15 and another imaginary line extending from the machining point to the gap sensor 27. Examiner noted that fig.3 is objected as explained above) must be shown or the feature(s) canceled from the claim(s). 
 	No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	Claim 10 recites “the line extending from the optical axis to the nozzle is orthogonal to the optical axis, and the line extending from the optical axis to the gap sensor is orthogonal to the optical axis”. However, nothing in the original specification 





Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kano (US 2017/0232558) and Yamazaki et al. (US 2003/0192867).
Regarding claim 1, Kano discloses “a laser machining apparatus” (abstract, i.e., a laser machining method includes a first piercing process and fig.1) “to separate a workpiece into a machined product and a remnant material by cutting using laser beam irradiation” (intended use. Abstract. The laser machining device is capable of cutting workpiece), the
“laser machining apparatus” (fig.1) comprising:
“a nozzle to squirt gas at a machining point” (para.0022, a machining head 3 that irradiates the workpiece W with the laser beam L and jets out an assist gas A. Para.0023, i.e., a nozzle 5 to which the laser beam L exiting the lens is output and which jets out the assist gas A fed from the assist gas feeder 6 to the machining point of the workpiece);
“a gap sensor” (5a) “fixed to the nozzle” (5) and “configured to detect a distance between the workpiece and the gap sensor” (para.0023, i.e., the nozzle 5 is provided with a gap sensor 5a that detects the distance between the nozzle 5 and the workpiece W. Para.0023, i.e., a nozzle 5 to which the laser beam L exiting the lens is output and which jets out the assist gas A fed from the assist gas feeder 6 to the machining point of the workpiece); 
13) “causing the nozzle to squirt the gas toward the machining point from a side of machined product during the cutting” (para.0023, i.e., the nozzle 5 is provided with a gap sensor 5a that detects the distance between the nozzle 5 and the workpiece W. Para.0023, i.e., a nozzle 5 to which the laser beam L exiting the lens is output and which jets out the assist gas A fed from the assist gas feeder 6 to the machining point of the workpiece.  Please noted that fig.1 shows the nozzle squirt the gas toward the machining point from a top side of the machined product during cutting), wherein
“an angle formed by a line extending from the optical axis to the nozzle and a line extending from the optical axis to the gap sensor is less than 90 degrees” (please see annotated fig.1 for different interpretation).
Kano is silent regarding a rotation mechanism to cause one of the nozzle and the workpiece to rotate about an optical axis of a laser beam; a controller to perform control of the rotation mechanism.
Yamazaki et al. teaches “a rotation mechanism” (para.0039, i.e., drive motors 76A-F for respectively driving X-axis, Y-axis, Z-axis, A-axis, B-axis, and C-axis which are control axes connected with the driving control portion 56) “to cause one of the nozzle and the workpiece to rotate about an optical axis of a laser beam” (fig.2, arrow N and O and para.0033. The optical axis can be laser beam in the nozzle 12. See annotated fig.2 for detail); “a controller to perform control of the rotation mechanism” (fig.4, 1c and abstract, i.e., the machining control portion 55 simultaneously controls the first, second and third axes and the first, second and third axes on the basis of the angular velocity and para.0039, i.e., the driving control portion 56). Kano teaches laser machining. Yamazaki et al. teaches laser machining (para.0001). It would have been obvious to one of ordinary skill in the art at 
Regarding claim 3, modified Kano discloses “during the cutting, the controller maintains an angle between a plane including the optical axis and a traveling direction of the laser beam and a plane including the optical axis and the gap sensor to be 90 degrees” (Kano, annotated fig.1 shows an angle forms by the two planes less than 90 degrees. Para.0025 discuss about the machining head can be moved in X, Y and Z directions. The angle can be maintained since the gap sensor is fixed to the laser nozzle).
Regarding claim 7, Kano discloses “a laser machining apparatus” (abstract, i.e., a laser machining method includes a first piercing process and fig.1) “to separate a workpiece into a machined product and a remnant material by cutting using laser beam irradiation” (intended use. Abstract. The laser machining device is capable of cutting workpiece. Para.0025, i.e., the machining head), the
“laser machining apparatus” (fig.1) comprising:
“a nozzle to squirt gas at a machining point” (Para.0022, a machining head 3 that irradiates the workpiece W with the laser beam L and jets out an assist gas A. Para.0023, i.e., a nozzle 5 to which the laser beam L exiting the lens is output and which jets out the assist gas A fed from the assist gas feeder 6 to the machining point of the workpiece);
“a gap sensor” (5a) “fixed to the nozzle” (5) and “configured to detect a distance between the workpiece, and the gap sensor is positioned on an upstream side of a gap flow compared with the machining point” (para.0023, i.e., the nozzle 5 is provided with a gap sensor 5a that detects the distance between the nozzle 5 and the workpiece W. Para.0023, i.e., a nozzle 5 to which the laser beam L exiting the lens is output and which jets out the assist gas A fed from the assist gas feeder 6 to the machining point of the workpiece. Please noted that the gap sensor 5a is positioned on an upstream side (i.e., an upper position) of a gap flow (i.e., a gap between laser nozzle and workpiece) compared with machining point); 
“a controller” (13) “causing the nozzle that squirts the gas toward the machining point from the machined product side during the cutting” (para.0023, i.e., the nozzle 5 is provided with a gap sensor 5a that detects the distance between the nozzle 5 and the workpiece W. Para.0023, i.e., a nozzle 5 to which the laser beam L exiting the lens is output and which jets out the assist gas A fed from the assist gas feeder 6 to the machining point of the workpiece.  Please noted that fig.1 shows the nozzle squirt the gas toward the machining point from a top side of the machined product during cutting).
Kano is silent regarding a rotation mechanism to cause one of the nozzle and the workpiece to rotate about an optical axis of a laser beam; a controller to perform control of the rotation mechanism.
Yamazaki et al. teaches “a rotation mechanism” (para.0039, i.e., drive motors 76A-F for respectively driving X-axis, Y-axis, Z-axis, A-axis, B-axis, and C-axis which are control axes connected with the driving control portion 56) “to cause one of the nozzle and the fig.2, arrow N and O and para.0033. The optical axis can be laser beam in the nozzle 12. See annotated fig.2 for detail); “a controller to perform control of the rotation mechanism” (fig.4, 1c and abstract, i.e., the machining control portion 55 simultaneously controls the first, second and third axes and the first, second and third axes on the basis of the angular velocity and para.0039, i.e., the driving control portion 56). Kano teaches laser machining. Yamazaki et al. teaches laser machining (para.0001). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kano with Yamazaki et al., by adding Yamazaki et al.’s rotation mechanism and control algorithms to Kano’s device and workpiece rotation device (chuck unit 9) , to provide three dimensional machining on irregular shape of workpiece such as a pipe, a long shaped member (para.0001 and para.0002) as taught by Yamazaki et al. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of providing three dimensional machining on irregular shape of workpiece such as a pipe, a long shaped member for speedy machining (para.0001 and para.0002) as taught by Yamazaki et al.
Regarding claim 9, modified Kano discloses “the rotation mechanism” (para.0039, i.e., drive motors 76A-F for respectively driving X-axis, Y-axis, Z-axis, A-axis, B-axis, and C-axis which are control axes connected with the driving control portion 56) “causes one of the nozzle and the workpiece to rotate about an optical axis of the laser beam to thereby change a positional relationship between the nozzle and the workpiece” (fig.2, arrow N and O and para.0033. The optical axis can be laser beam in the nozzle 12. See annotated fig.2 for detail. Please noted that if the nozzle rotates via arrows N and O the nozzle will change the positional location).
Regarding claim 10, modified Kano discloses “the line extending from the optical axis to the nozzle is orthogonal to the optical axis, and the line extending from the optical axis to the gap sensor is orthogonal to the optical axis” (annotated fig.1. Please noted that both lines share the same horizontal plane and each line is perpendicular to the optical axis. In other words, the line extending from the optical axis to the nozzle is at an angle into the paper but at the same time this line is perpendicular to the optical axis and at the same horizontal plane with the other line).
Regarding claim 11, modified Kano discloses 
“a machining head” (Kano, 3) including “an optical unit” (Kano, 4), wherein 
“an end of the gas nozzle” (Kano, 5) that squirts the gas is arranged below “a lower end of the optical unit” (Kano, a lower end 4); and
“the controller maintains constant a height of the optical unit above the workpiece based on the distance detected by the gap sensor” (Kano, para.0025 discuss about the controller 13 controls the laser head in different directions such as Z-axis direction. Fig.1 shows the laser head maintains contact a height of the optical unit above the workpiece).
Regarding claim 12, modified Kano discloses “the nozzle” (5) “is configured to squirt the gas at the machining point from outside of the optical axis” (Para.0023, i.e., a nozzle 5 to which the laser beam L exiting the lens is output and which jets out the assist gas A fed from the assist gas feeder 6 to the machining point of the workpiece from outside the optical axis. See fig.1).
Regarding claim 13, modified Kano discloses “the rotation mechanism” (para.0039, i.e., drive motors 76A-F for respectively driving X-axis, Y-axis, Z-axis, A-axis, B-axis, and C-axis which are control axes connected with the driving control portion 56) causes the nozzle to rotate about an optical axis of the laser beam” (fig.2, arrow N and O and para.0033. The optical axis can be laser beam in the nozzle 12. See annotated fig.2 for detail).



    PNG
    media_image1.png
    1070
    1647
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1578
    1020
    media_image2.png
    Greyscale

Response to Arguments
 	Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
 	(1) Examiner considered applicant’s arguments filed on 12/30/2021. However, examiner has provided different interpretations in current rejections. Please see annotated fig.1 for different interpretations. 



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JIMMY CHOU/Primary Examiner, Art Unit 3761